         Case 1:17-cr-00466-PGG Document 31 Filed 04/13/20 Page 1 of 1
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza       MEMO ENDORSED:
                                                    New York, New York 10007

                                                                                   The April 17, 2020
                                                    April 13, 2020                 hearing is adjourned to
BY ECF                                                                             June 19, 2020 at 3:30 p.m.
The Honorable Paul G. Gardephe
United States District Judge                                                       SO ORDERED.
40 Foley Square
New York, New York 10007

       Re: United States v. Cedric Johnson, No. 17 Cr. 466 (PGG)

Dear Judge Gardephe:                                                               Dated: April 14, 2020

         The parties and the Probation Office jointly request to adjourn the conference currently
scheduled for April 17, 2020, at 4:30 p.m. to a date in June in light of the COVID-19 pandemic
and given that Probation is not aware of any additional violations of supervised release since the
last court conference on March 4, 2020. As discussed at the last court conference, the defendant
was employed at a restaurant. However, due to COVID-19, the restaurant closed on March 21,
2020, and the defendant has since remained at home and is applying for unemployment benefits.
The Probation Office is currently unable to test the defendant for controlled substances due to
restrictions as to who may enter the Courthouse. The defendant’s supervised release is scheduled
to expire on June 26, 2020.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                               By: ___________________________
                                                   Cecilia E. Vogel
                                                   Assistant United States Attorney
                                                   (212) 637-1084
cc: Meredith Heller, Esq. (by ECF)
    U.S. Probation Officer Erin Weinrauch (by email)
